Citation Nr: 1822850	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-31 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected right shoulder gunshot wound residuals.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran also appealed a May 2013 denial of service connection for a bilateral ankle disability in a June 2015 statement in support of claim.  Because the appeal was withdrawn prior to certification to the Board, the withdrawal became effective when it was received by the RO.  38 C.F.R. § 20.204(b)(3) (2017).  Accordingly, this issue is not before the Board.  

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the currently diagnosed hypertension was caused or aggravated by the service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria & Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, entitlement to service connection may be established on a secondary basis to an already service-connected disability.  In order to substantiate a claim for secondary service connection, evidence is needed to establish that the nonservice-connected current disability is either proximately due to or the result of a service-connected disability, or aggravated (increased in severity) beyond its natural progress by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); see also Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran maintains that his diagnosed hypertension developed as a result of his service-connected diabetes mellitus.  The medical evidence of record reflects that the Veteran has a current diagnosis of hypertension, and therefore, a current disability has been shown.  The Board also notes that the Veteran was service connected for diabetes mellitus, type II, in a February 2012 rating decision.  

In the Veteran's August 1965 induction examination, his blood pressure was noted to be 130/74.  In his June 1968 discharge examination, his blood pressure was noted to be 138/82.  Further, in the June 1968 Report of Medical History, he reported that he did not have a history of high or low blood pressure.  Further, there is no indication in his service treatment records that he was diagnosed or treated for hypertension.  Thus, because there is no evidence of an in-service incurrence of a disease or injury, the Veteran's claim fails on a direct service connection basis.  

However, the Board finds that there is sufficient evidence of record to at least place the issue in equipoise as to whether the hypertension was secondary to the already service-connected diabetes mellitus.  Importantly, an August 2011 notation from the Veteran's private physician indicated that there was a direct relationship between his diagnosed diabetes and hypertension.  The private physician reasoned that the hypertension was caused by a high insulin state.  

Also of record is a December 2012 VA examination, conducted through a contractor, for hypertension.  The examiner noted that the Veteran was diagnosed with diabetes in 2010, and then subsequently diagnosed with hypertension.  Upon review of the record and an examination of the Veteran, the physician opined that the claimed condition was less likely than not (less than a 50 percent probability) proximately due to, or the result of, the Veteran's service-connected condition.  The examiner reasoned that she could not find any literature to support a causal relationship between type II diabetes and hypertension in the absence of diabetic nephropathy.  

Additionally, in August 2016, the Veteran was provided a VA examination, through a contractor, for diabetes mellitus.  The examiner indicated that the Veteran's hypertension predated his diabetes and was therefore not permanently aggravated by his diabetes.  However, the record reflects that the Veteran was diagnosed with diabetes prior to hypertension.  Accordingly, due to this factual error which serves as the basis for this physician's opinion, the Board does not afford this opinion any weight.  

The Board finds that the conflicting medical opinions of record at least place the evidence in equipoise as to whether the Veteran's current hypertension was caused by his service-connected diabetes mellitus.  Therefore, resolving all reasonable doubt in favor of the Veteran, his claim is granted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is granted.  


REMAND

The Veteran also seeks entitlement to service connection for a bilateral knee disability, as secondary to service-connected right shoulder gunshot wound residuals.  He claims that subsequent to his shoulder wound during service in the Republic of Vietnam, he attempted to maintain strength in his shoulder with exercise, as directed by his physicians.  He claims that the exercise helped with his shoulder, but caused arthritis in his knees.  The Veteran has not been provided a VA examination for his bilateral knee disability.  The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The medical records associated with the claims file, both private and VA, reflect that the Veteran has a current diagnosis of osteoarthritis in both of his knees.  A March 2013 notation from the Veteran's private physician provided a diagnosis of localized osteoarthritis of the knees.  The private physician indicated that there was extensive degenerative arthritis, which was worse in the right knee.  The physician further indicated that "[t]his is associated with his military and post-military rehab" and "is worsening his diabetes due to decrease exercise."  The examiner did not provide a rationale for the opinion that the bilateral knee osteoarthritis is associated with the rehabilitation for the Veteran's service-connected injury.  

Because there is an indication of record that his bilateral knee disability is related to a service-connected disability, the Board finds that a VA examination is necessary to determine the current nature and etiology of the claimed bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records related to the claim on appeal.

2.  Forward the Veteran's electronic claims file to an appropriate examiner for an opinion as to the nature and etiology of any currently diagnosed bilateral knee disability.  It is up to the examiner's discretion whether to examine the Veteran.  

After the record review, and possible examination and interview of the Veteran, the VA examiner should offer an opinion, with supporting rationale, as to the following inquiry:  

Whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed bilateral knee disability was caused OR aggravated by the service-connected right shoulder gunshot wound residuals.  The examiner is asked to specifically address the Veteran's contention that rehabilitation for his shoulder disability caused the osteoarthritis in his knees.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinion without resorting to speculation, it should be so stated and a rationale provided for that medical conclusion.

3.  Thereafter, readjudicate the issue on appeal based on all the evidence of record, and if any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case.  The Veteran should be provided a reasonable period to respond before the case is returned to the Board for review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


